Citation Nr: 1616733	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Entitlement to an increased rating for a posttraumatic injury to the mandible, currently rated as 0 percent disabling.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

4.  Entitlement to service connection for a cervical spine injury with radiculopathy C5-6.

5.  Entitlement to service connection for occipital neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2012; a statement of the case was issued in December 2013; and a substantive appeal was received in January 2014.   

The Veteran presented testimony at a Board hearing in February 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for headaches as secondary to the Veteran's service connected posttraumatic injury to the mandible has been raised by the record (he testified that his posttraumatic injury to the mandible is now causing headaches).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss and entitlement to increased ratings for PTSD and a posttraumatic injury to the mandible are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 1999, the RO denied the Veteran's service connection claim for hearing loss.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the March 1999 decision is neither cumulative nor redundant of the evidence of record at the time of the March 1999 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The March 1999 RO rating decision, which denied the Veteran's service connection claim for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the March 1999 RO rating decision is new and material; accordingly, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for hearing loss was denied by way of a March 1999 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The evidence of record at the time of the March 1999 denial included service treatment records; treatment records form Lyster Army Hospital from December 1987 to May 1998; and an October 1998 VA examination.  

The service treatment records failed to reflect hearing loss as defined by 38 C.F.R. § 3.385. 

At the October 1998 VA examination, the Veteran reported that he had right ear bleeding several years earlier.  He sought medical attention for it and he was told that there was a hole in the right ear drum.  He stated that he had a hearing examination in the past year and that his hearing was not bad enough for a hearing aid.  He denied any pain in the ears.  Upon examination, he was diagnosed with a possible tympanic membrane perforation and scarring of the left tympanic membrane with hearing loss.  

The basis for the RO's denial was the fact that the Veteran's separation examination failed to reflect hearing loss as defined by 38 C.F.R. § 3.385. 

Evidence received since the March 1999 rating decision includes an August 2014 VA examination report that reflect that the Veteran's current level of hearing loss constitutes a disability as defined by 38 C.F.R. § 3.385. 

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds the August 2014 VA examination report constitutes new and material evidence.  As noted above, the RO previously denied the claim because the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  The new evidence shows objective findings of a hearing loss disability as defined by 38 C.F.R. § 3.385.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence having been received, the Veteran's service connection claim for hearing loss is reopened.  


REMAND

Hearing loss

As noted above, the Veteran underwent a VA examination in August 2014.  The examiner diagnosed the Veteran with hearing loss, and rendered a medical opinion that weighs against the Veteran's claim.  The examiner found that it was less likely than not that the Veteran's hearing loss was caused by an event of military service.  Her rationale was that "(a)lthough [the Veteran] does report noise exposure including mortars and airplanes with hearing protection not consistently used at that time, his audiogram near the end of service in 1972 indicates normal hearing.  There are no further audiograms available until 1992.  He reports service ended in 1973.  Since that audiogram in 1992, his hearing has continued to decline."

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board notes that there is a decrease in auditory acuity in tested thresholds in service.  Specifically, the downward shift can be seen in comparing the May 1964 examination with the September 1972 (separation) examination.  The August 2014 VA examiner failed to acknowledge this decrease in measured auditory acuity in tested thresholds.  Additionally, the VA examiner failed to note that the Veteran's reports of continuity of symptoms since service.  

For the foregoing reasons, the Board finds the August 2014 VA examination to be inadequate.  Consequently, the Board finds that a new VA examination is warranted.  The examiner should discuss the upward shift in tested thresholds in service (between May 1964 and September 1972).  The examiner should also note the findings in the December 1992 and February 1998 examinations (VBMS, 9/2/98).    

The examiner should also reconcile his/her findings with the November 2011 positive nexus opinion provided by Dr. J.M.M. (VBMS, 7/25/12).

Mandible and PTSD

The Veteran's most recent VA examinations for these disabilities occurred in January 2012 and November 2011 respectively.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran testified that he receives treatment for his mandible approximately every three months from Dr. Pisawani.  However, the treatment records from Dr. Pisawani are only dated through 2012 (Hearing Transcript p. 13).  The Board believes that the "Dr. Pisawani" referred to in the hearing transcript actually refers to Dr. Kesserwani.  The claims file contains treatment records from Dr. Kesserwani from June 2008 to November 2008 (VBMS, 3/6/09).  There are no current treatment records in the claims file.  The Board finds that the Veteran should be advised to complete and Authorization and Consent Form so that the Board can obtain the relevant treatment records.   

With regards to the Veteran's PTSD, he testified that his PTSD has worsened since his most recent examination (Hearing Transcript, p. 15).  He submitted a private examination report from Dr. Covin in support of his contention that his disability has become more severe.

The Board finds that new VA examinations are warranted to determine the severity of the disabilities.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate updated VA treatment records with the claims file.

2.  The Veteran should be advised to submit an Authorization and Consent Form so that the VA can obtain the relevant treatment records of Dr. Pisawani/Kesserwani.    

3.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should note and comment on the upward shift in tested thresholds in service (between the examinations of May 1964 and September 1972).  The examiner should also note the findings of the December 1992 and February 1998 audiologic examinations.  

The examiner should acknowledge the Veteran's reports of continuity of symptomatology.  

The examiner should also reconcile his/her findings with the November 2011 positive nexus opinion provided by Dr. J.M.M.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his mandible disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

5.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
  
6.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


